DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 28, in the reply filed on September 19, 2022 is acknowledged. Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specifically claimed flame retardants, does not reasonably provide enablement for each possible compound falling within the meaning of alkylsiloxane, alkylsilane and liquid oligomeric silaxane. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since each of the listed terms represents a plurality of compounds, one having ordinary skill in the art would be forced to conduct undue experimentation to determine which compounds are usable as a flame retardant and which are not due to the breadth of the claims and lack of guidance provided by the inventor. For example, the term alkylsiloxane covers siloxanes with carbon chains of unknown length. See M.P.E.P. § 2164.07(a). One having ordinary skill in the art would have to evaluate each possible alkylsiloxane in order to determine if it falls within the scope of the claim or not.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 2 recites the term “Ttetraethylene glycol dimethyl ether,” rendering the claim indefinite. For the purposes of examination, the term will be interpreted to state “tetraethylene glycol dimethyl ether.”
Claim 3 recites the limitation "Ci" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “C1” to correspond with the limitation of claim 1, upon which claim 3 depends.
Claim 4 recites the limitation "said concentration" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “said lithium salt concentration C1” to correspond with the limitation of claim 1, upon which claim 4 depends.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 3 appears to merely repeat the limitations regarding the lithium salt concentration C1 already set forth in claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Pan et al. (US 2018/0277894 A1), hereinafter “Pan.”
Regarding claim 1, Pan teaches a rechargeable lithium cell comprising a cathode having a cathode active material (¶ [0027]), an anode having an anode active material (¶ [0027]), a separator electronically separating said anode and said cathode (¶ [0027]), a non-flammable quasi-solid electrolyte comprising two electrolyte compositions (¶ [0027], [0036], & [0052]):
(a) a first electrolyte composition in physical contact with said cathode and said anode, wherein said first electrolyte composition contains a lithium salt dissolved in a liquid solvent (¶ [0027]) and a flame-retardant additive, in this case the liquid solvent contains a cooking oil such as canola oil (¶ [0027]), having a lithium salt concentration C1 from 0.01 M to 10 M so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20° C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, and a flash point at least 20° C higher than a flash point of the liquid solvent alone (¶ [0027]); and
(b) a second electrolyte composition comprising a polymer electrolyte in ionic contact with said first electrolyte composition and being disposed between the anode and the cathode, in this case a co-solvent that may be a polymer such as poly(ethylene glycol) dimethyl ether may be mixed with the cooking oil (¶ [0035] & [0055]).
	Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, Pan teaches a concentration C1 of 0.01 M to 10 M (¶ [0027]). One having ordinary skill in the art would have understood that a concentration C1 of 1.5 M to 14.0 M would have yielded the predictable result of a functioning electrolyte solution for a lithium battery. Therefore, it would have been obvious to have made the concentration C1 to be 1.5 M to 14.0 M in order to yield a functioning electrolyte solution.
Regarding claim 2, Pan further teaches that the flame-retardant additive is canola oil (¶ [0027]). Additionally, the co-solvent may be fluoroethylene carbonate (FEC) or tetraethylene glycol dimethylether (TEGDME) (¶ [0035]).
Regarding claim 3, wherein said lithium salt concentration C1 is from 0.01 M to 10 M so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20° C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, and a flash point at least 20° C higher than a flash point of the liquid solvent alone (¶ [0027]).
Regarding claim 4, Pan teaches that the lithium salt concentration is 0.01 M to 10 M (¶ [0027]). One having ordinary skill in the art would have understood that a concentration C1 of 1.75 M to 5.0 M would have yielded the predictable result of a functioning electrolyte solution for a lithium battery. Therefore, it would have been obvious to have made the concentration C1 to be 1.75 M to 5.0 M in order to yield a functioning electrolyte solution.
Regarding claim 5, Pan further teaches that the liquid additive-to-said liquid solvent ratio is from 15/85 to 85/15 by weight, in this case the cooking oil-to-volatile organic solvent ratio may be as high as 100:1 (¶ [0092]). One having ordinary skill in the art would have realized that keeping the volatile solvent content low would minimize flammability (see ¶ [0092]), thereby facilitating improved battery safety. Additionally, a prima facie case of obviousness exists when the claimed range lies within the range disclosed in the prior art as discussed in the rejection of claim 1, above. Therefore, it would have been obvious to have made the liquid additive-to-said liquid solvent ratio to be 15/85 to 85/15 by weight in order to facilitate improved battery safety.
Regarding claim 6, Pan further teaches that the polymer electrolyte may be 
Regarding claim 8, Pan further teaches that the first electrolyte has a lithium ion transference number from 0.4 to 0.9 (¶ [0036]).
Regarding claim 9, Pan further teaches that the rechargeable lithium cell is a lithium metal secondary cell (¶ [0037]), lithium-ion cell (¶ [0037]), or a lithium sulfur-cell (¶ [0045]).
Regarding claim 10, Pan further teaches that the liquid solvent, in this case the co-solvent, may be selected from 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma-butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, and combinations thereof (¶ [0035]).
Regarding claim 11, Pan further teaches that the lithium salt is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-metasulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-Fluoroalkyl-Phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulphonyl)imide, lithium bis(fluorosulphonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, or a combination thereof (¶ [0038]).
Regarding claim 12, Pan further teaches that the molar fraction of the lithium salt in the first electrolyte composition is greater than 0.2 and up to 0.99 (¶ [0075]-[0076]).
Regarding claim 13, Pan further teaches that the liquid solvent contains an ionic liquid (¶ [0046]).
Regarding claim 14, Pan further teaches that the ionic liquid is selected from a room temperature ionic liquid having a cation selected from tetraalkylammonium, di-, tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrrolidinium, dialkylpiperidinium, tetraalkylphosphonium, trialkylsulfonium, or a combination thereof (¶ [0046]).
Regarding claim 15, Pan further teaches that the ionic liquid is selected from a room temperature ionic liquid preferably has an anion selected from BF4−, B(CN)4−, CH3BF3−, CH2CHBF3−, CF3BF3−, C2F5BF3−, n-C3F7BF3−, n-C4F9BF3−, PF6−, CF3CO2−, CF3SO3−, N(SO2CF3)2−, N(COCF3)(SO2CF3)−, N(SO2F)2−, N(CN)2−, C(CN)3−, SCN−, SeCN−, CuCl2−, AlCl4−, F(HF)2.3−, or a combination thereof (¶ [0046]).
Regarding claim 28, Pan teaches a rechargeable lithium cell comprising a cathode having a cathode active material (¶ [0027]), an anode having an anode active material (¶ [0027]), a non-flammable quasi-solid electrolyte comprising two electrolyte compositions (¶ [0027], [0036], & [0052]):
(a) a first electrolyte composition in physical contact with said cathode and said anode, wherein said first electrolyte composition contains a lithium salt dissolved in a liquid solvent (¶ [0027]) and a flame-retardant additive, in this case the liquid solvent contains a cooking oil such as canola oil (¶ [0027]), having a lithium salt concentration C1 from 0.01 M to 10 M so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20° C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, and a flash point at least 20° C higher than a flash point of the liquid solvent alone (¶ [0027]); and
(b) a second electrolyte composition comprising a polymer electrolyte in ionic contact with said first electrolyte composition and being disposed between the anode and the cathode, in this case a co-solvent that may be a polymer such as poly(ethylene glycol) dimethyl ether may be mixed with the cooking oil (¶ [0035] & [0055]).
	Applicant is reminded that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, Pan teaches a concentration C1 of 0.01 M to 10 M (¶ [0027]). One having ordinary skill in the art would have understood that a concentration C1 of 1.5 M to 14.0 M would have yielded the predictable result of a functioning electrolyte solution for a lithium battery. Therefore, it would have been obvious to have made the concentration C1 to be 1.5 M to 14.0 M in order to yield a functioning electrolyte solution.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Pan as applied to claim 1, above, and further in view of Matsuno et al. (US 2017/0117583 A1), hereinafter “Matsuno.”
Regarding claim 6, Pan does not teach the claimed polymer electrolytes. However, Matsuno teaches that polyethylene oxide (PEO), polypropylene oxide (PPO), polyacrylonitrile, and others may be used as an alternative to polyethylene glycol as a polymer electrolyte (¶ [0098]). One having ordinary skill in the art would have understood that substituting the ion conductive polymers disclosed by Matsuno for the polyethylene glycol taught by Pan would have yielded the predictable result of functioning polymer electrolyte for a lithium battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the ion conductive polymers for the polyethylene glycol in order to yield the predictable result of a functioning polymer electrolyte for a lithium battery.
Regarding claim 7, Pan does not teach that one of the anode side or the cathode side is substantially free of the second electrolyte composition. However, Matsuno teaches that the ion conductive polymer may be contained in one of the positive electrode or the negative electrode (¶ [0098]). One having ordinary skill in the art would have realized that so positioning the second electrolyte composition would provide improved ion conduction in the electrode that includes the second electrolyte composition (see ¶ [0038] & [0064]), thereby facilitating improved lithium battery performance. Therefore, it would have been obvious to have kept one of the cathode or anode substantially free of the second electrolyte composition in order to facilitate improved lithium battery performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729